Citation Nr: 1440582	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  13-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a higher initial rating for lumbar spine osteoarthritis, rated as 10 percent disabling prior November 29, 2012, and as 20 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine osteoarthritis.

4.  Entitlement to an initial rating in excess of 10 percent for left wrist medial neuropathy.  

5.  Entitlement to an initial rating in excess of 10 percent for right wrist medial neuropathy.  

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for pes cavus.
8.  Entitlement to service connection for costochondritis.

9.  Entitlement to service connection for sinus bradycardia.

10.  Entitlement to service connection for urinary incontinence.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for status post-partial thyroidectomy with normal healed surgical scarring of the neck.

13.  Entitlement to an initial compensable rating for osteoarthritis of the right knee with effusion.

14.  Entitlement to an initial compensable rating for residuals of a left ankle sprain.

15.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

16.  Entitlement to an initial compensable rating for bilateral wrist scars.

17.  Entitlement to a total disability rating based upon individual unemployability. 

18.  Entitlement to service connection for a right foot disorder.  

19.  Entitlement to service connection for a right shoulder disorder.

20.  Entitlement to service connection for a gastrointestinal disorder.

21.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 2005 to October 2006, May 2007 to September 2007, and July 2009 to February 2010, including service in the Southwest Asia Theater of Operations for which she was awarded the Global War on Terrorism Expeditionary Medal.  She also had several years of additional service in the Naval Reserves.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Roanoke, Virginia, and from August 2012 and October 2012 rating decisions of the RO in Lincoln, Nebraska.   

In May 2014, the Veteran testified at the Lincoln RO before the undersigned Veterans Law Judge, who was authorized to conduct a hearing via videoconference from the Board's Central Office in Washington, DC.  A transcript (Tr.) of the hearing is of record.  During and after that proceeding, the Veteran submitted additional evidence in support of her appeal, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  In testimony at the May 2014 hearing, the Veteran indicated that she wished to withdraw her appeal with respect to first 12 above-captioned issues. 

2.  Throughout the entire appeal period, the Veteran's service-connected osteoarthritis of the right knee with effusion, residuals of a left ankle sprain, bilateral plantar fasciitis, and bilateral wrist scars have each been productive of functional loss due to painful motion.

3.  The Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.

4.  The Veteran's currently diagnosed disorders of the right foot (small accessory tarsonavicular bone and os peroneum), right shoulder (osteoarthritis of the right acromioclavicular joint), and gastrointestinal tract (gastroesophageal reflux disease (GERD)) all had their onset during her active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issues of entitlement to an initial higher ratings for major depressive disorder, osteoarthritis of the lumbar and cervical spine, and left and right wrist medical neuropathy; and service connection for a left shoulder disorder, pes cavus, costochondritis, sinus bradycardia, urinary incontinence, hypertension, and status post-partial thyroidectomy with normal healed surgical scarring of the neck have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for initial disability ratings of 10 percent for osteoarthritis of the right knee with effusion, residuals of a left ankle sprain, bilateral plantar fasciitis, and bilateral wrist scars have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5010, 5271, 5299-5284, 7805 (2013).

3.  The criteria for a total disability rating based upon individual unemployability.  (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).

4.  The criteria for service connection for disorders of the right foot (small accessory tarsonavicular bone and os peroneum), right shoulder (osteoarthritis of the right acromioclavicular joint), and gastrointestinal tract (GERD) have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  The withdrawal request must be in writing, unless stated on the record during a hearing.  See 38 C.F.R. § 20.204(b) (2013).  

In this case, the Veteran perfected an appeal of her claims of entitlement to an initial rating in excess of 50 percent for major depressive disorder; an initial rating in excess of 10 percent for osteoarthritis of the lumbar spine prior November 29, 2012, and a rating in excess of 20 percent thereafter; initial ratings in excess of 10 percent for osteoarthritis of the cervical spine and left and right wrist medical neuropathy; and service connection for a left shoulder disorder, pes cavus, costochondritis, sinus bradycardia, urinary incontinence, hypertension, and status post-partial thyroidectomy with normal healed surgical scarring of the neck.  See January 2013 Substantive Appeal.  At her subsequent Board hearing, she specifically expressed her desire to withdraw those issues from appellate review.  See Board Hearing Tr. at 4-5.  The Veteran's request qualifies as a valid withdrawal of her previously perfected appeal.  As such, there remains no allegation of error of fact or law on appeal as to the above issues, and they are accordingly dismissed.

Initial Compensable Ratings

Turning to the issues still on appeal, the Board observes, by way of history, that the foregoing rating decisions granted service connection and assigned noncompensable ratings for the Veteran's osteoarthritis of the right knee with effusion, residuals of left ankle sprain, bilateral plantar fasciitis and bilateral wrist scars.  She now claims compensable ratings are warranted for each of those service-connected disabilities.

Disability ratings are determined through the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations should be applied, the higher evaluation should be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating should be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history should be reviewed when rating disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 regarding painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the foregoing provisions governing painful motion.  The Board finds that such symptomatology has been demonstrated with respect to each service-connected disability for which an initial compensable rating is sought.

In reaching this determination, the Board acknowledges that the Veteran underwent July 2012 and November 2012 VA examinations in which her right knee and left ankle disorders, bilateral plantar fasciitis, and bilateral wrist scars were not found to be painful.  See July 2012 and November 2012 VA Joints Examination Reports (noting "no objective signs of pain").  Tellingly, however, the Veteran has since testified that each of the above service-connected disabilities is indeed productive of painful motion.  See Board Hearing Tr. at 6-7, 9-15.  She has further emphasized that the pain that emanates from her bilateral wrist scars is distinct from the symptoms associated with her separately service-connected left and right median nerve neuropathy.  See id. at 11-12.

The Veteran is certainly competent to attest to symptomatology, such as localized joint pain, which is capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters that are within his personal knowledge and experience); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses).  

Moreover, the Board finds that, given the particular facts of this case, the Veteran is also competent to distinguish between the pain of her bilateral wrist scars, currently on appeal, and the symptoms underlying her left and right median neuropathy, which have been withdrawn from appellate consideration.  In this regard, the Board considers it worthy of note that the Veteran is a licensed nurse.  See Board Hearing Tr. at 7; see also Form DD-214 (indication that, while on active duty, the Veteran held the military occupational specialty of critical-care nurse).  As such, she is presumed competent to render medical diagnoses and opinions that lie beyond the scope of an untrained layperson.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting that VA may assume the medical competency of nurses and other health-care professionals who are qualified through education, training, or experience to offer diagnoses, statements, or opinions); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting that, in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Having thus established the Veteran's competence to address the above medical questions, which are integral to her appeal, the Board finds that her opinions on such matters are inherently credible as they are uncontroverted by any evidence of comparable weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Indeed, the only evidence that contradicts her assertions of painful motion is contained in the July 2012 and November 2012 VA examination reports.  Notably, the clinicians responsible for those reports have not provided any explanation for their findings that the Veteran's right knee and left ankle disorders, bilateral plantar fasciitis, and bilateral wrist scars are unaccompanied by objective signs of pain.  The lack of any such rationale undermines the probative value of those examiners' findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (applying the Federal Rules of Evidence to find that a medical opinion's probative value is determined by whether it is supported by a detailed rationale); see also Stefl v. Nicholson, 21 Vet. App. 120, 12 (2007) (holding that medical opinion must be "based on consideration of a veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.").  

Additionally, the Board considers it significant that neither of the above VA examiners has refuted - or, indeed, even addressed - the Veteran's contentions that the pain from her bilateral wrist scars is distinct from, and therefore not contemplated by, the symptoms associated with her left and right median neuropathy.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994) (holding that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology of any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions).  Nor have those examiners offered any opinion that clearly attributes the Veteran's right knee, left ankle, bilateral foot, and bilateral wrist pain to one or more of her nonservice-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)) (holding that, when determining the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically distinguished from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).

Accordingly, absent other evidence to the contrary, the Board concludes that the above VA examiners' findings are outweighed by the Veteran's opposing account of painful motion accompanying her right knee and left ankle disorders, bilateral fasciitis, and bilateral wrist scars.  The Board further finds that the totality of the evidence does not show that such symptomatology is either contemplated by the Veteran's other service-connected disability ratings or clearly attributable to any of her nonservice-connected disabilities.  Hence, the Board finds that such evidence is sufficient to increase each of her right knee, left ankle, bilateral plantar fasciitis, and bilateral wrist scar ratings from noncompensable to 10 percent disabling.  

Notably, the Veteran has expressly testified that the above allowances would satisfy her appeal with respect to those service-connected disabilities.  See Board Hearing Tr. at 9-14.  As such, there is there is no need to further analyze them under other provisions of the Rating Schedule.  Similarly, there is no need to consider whether to refer those disabilities for extra-schedular consideration, either individually or on a "combined-effects" basis.  See 38 C.F.R. § 3.321(b)(1) (2013); Thun v . Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), see also Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Individual Unemployability

The Board now turns to the Veteran's request for TDIU.  While formally raised at the hearing, this issue has been implicitly pending throughout her appeal for initial increased disability ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

At the outset of its analysis, the Board observes that, even without the VA benefits granted in this decision, the Veteran would qualify for TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a) (2013) (directing that an assignment of TDIU requires one service-connected disability ratable at 60 percent or higher, or two or more such disabilities, at least one of which is ratable at 40 percent or higher, with sufficient additional disability to bring the combined total rating to a minimum of 70 percent).  Indeed, she has met the schedular criteria for such an award since February 22, 2010, the date that her 50 percent ratings for obstructive sleep apnea and major depressive disorder, and her combined 90 percent total rating, all took effect.  See e.g. October 1, 2012, Rating Decision (Codesheet).  It follows that the Veteran's TDIU claim turns on whether her service-connected disabilities, in whole or in part, preclude substantially gainful employment.  That term is defined, for VA purposes, as work that is more than marginal, which permits a disabled individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Tellingly, the Veteran has testified that, since leaving active service on May 27, 2011, she has repeatedly and unsuccessfully sought employment as a health-care professional.  See Board Hearing Tr. at 24 (indicating that she "ha[s] attempted to [work in] hospitals and doctor's offices," but has "not do[ne] well" there).  She has also testified that her employment difficulties are directly tied to "a combination" of the mental and physical disabilities for which she is currently compensated by VA.  See id.  Specifically, the Veteran has emphasized that her service-connected major depressive disorder prevents her from "do[ing] well with large groups of people," while her multiple service-connected joint disorders inhibit her "ability [to perform] the necessary physical tasks for patient care."  See id.  To further underscore her impairment in this regard, the Veteran has indicated that she is no longer able to "turn someone in their bed unless [she] ha[s] two people helping [her]."  See id.  She has added that "99 percent of the time there's not enough staff for one person to help . . . let alone two," thus tacitly acknowledging an underlying reason why her service-connected disabilities limit her employment prospects.  See id.

Just as the Veteran is competent to attest to symptomatology that is either physically tangible or otherwise within the realm of her experience, she is likewise capable of offering her own impressions of how her service-connected disabilities affect her ability to work.  See Washington, 19 Vet. App. at 368.  Moreover, the Board has no basis to question her assertions in this regard in the absence of any evidence to the contrary.  See Caluza, 7 Vet. App. at 511.  

The Board is cognizant that the Veteran's civilian job search appears to have focused exclusively on health-care occupations.  For this reason, the Board has contemplated whether there are other industries in which she could attain and maintain gainful employment.  However, in view of the Veteran's specialized training and experience, and her extensive mental and physical disabilities, the Board considers it highly unlikely that she would have greater success working in a different sector.  

In arriving at this conclusion, the Board recognizes that the Veteran has not undergone a VA vocational assessment, or other formal evaluation, to address the combined impact of her service-connected disabilities on her ability to work.  Nevertheless, by systematically describing the effects of her service-connected disabilities on her occupational functioning, the Veteran's own testimony is sufficient for the Board to render its own assessment in this regard.  This is ultimately the Board's determination to make.  Indeed, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case); Floore v. Shinseki 26 Vet. App. 376, 381 (2013) (noting that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities.").  Moreover, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  See Geib, 733 F.3d at 1354 (citing 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 4.16(a)).

Accordingly, exercising its own evidentiary discretion, the Board concludes that the facts of record - most notably, the Veteran's own competent, credible, and therefore probative testimony - establishes that TDIU is warranted in this case.

Service Connection

In addition to pursuing the claims outlined above, the Veteran seeks original awards of service connection for right foot, right shoulder, and gastrointestinal disorders.  The Board finds that such benefits are warranted for the reasons set forth below.

To establish service connection on a direct basis, there must be probative evidence demonstrating (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the two.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran has testified that she experiences chronic pain and related symptoms "on the top of [her right] foot" that are "totally separate" from both her plantar fasciitis, for which service connection has been established, and her pes cavus, which has been withdrawn from appeal.  See Board Hearing Tr. at 17.  As discussed, the Veteran is competent to attest to symptoms, such as right foot pain, which are capable of lay observation.  See Washington, 19 Vet. App. at 368.  Additionally, in light of her medical training, she is presumably more competent than an untrained layperson to distinguish between her various foot disabilities.  See Cox, 20 Vet. App. at 569; see also Black, 10 Vet. App. at 284.  Moreover, the Board considers it significant that, while a July 2012 VA examiner has opined that the Veteran does not have any current right foot disorders other than plantar fasciitis and pes cavus, she has since submitted a private medical report that includes X-ray findings of "a small accessory tarsonavicular bone and os peroneum" in the affected extremity.  See September 2013 Nebraska Orthopaedic and Sports Medicine PC Report at 3.  Such findings lend credence to the Veteran's assertions that she suffers from a right foot disability that is not encompassed by her plantar fasciitis and pes cavus diagnoses.  In addition, the above private medical report confirms that the Veteran has osteoarthritis in her right acromioclavicular joint, while an earlier VA treatment record reveals that she also has a current diagnosis of GERD.  See id. at 6 (diagnosing osteoarthritis in the right acromioclavicular joint); see also November 2012 VA Outpatient Treatment Note (indicating current history of GERD).  As such, the Board finds that the threshold requirement for service connection set forth in Hickson (current disability) has been met with respect to her right foot, right shoulder, and gastrointestinal claims.

The second Hickson requirement has also been satisfied with respect to each of the aforementioned claims.  Indeed, the Veteran has testified that she sustained her right foot disorder while "sand boarding" in Qatar.  See Board Hearing Tr. at 15-17.  Her reports of such an injury are corroborated by her service treatment records.  The Veteran has further testified that, on a separate occasion during her overseas deployment, she injured both her right shoulder and her right knee.  See id. at 20 (noting that "when [she] fell and hit [her] knee in Kuwait [she also] hit [her] shoulder").  By her own admission, she only sought in-service treatment for the right knee injury, which resulted in the service-connected disability discussed above.  See id.  Notwithstanding that admission, however, the Veteran is competent to report a concurrent right shoulder injury, the symptoms of which have supported a later diagnosis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the Veteran is competent to report that her GERD symptoms also began in service - specifically, during her deployment to Kuwait.  See Board Hearing Tr. at 22-23. Accordingly, the Board resolves all reasonable doubt in her favor and finds that, while on active duty, she injured her right foot and shoulder and incurred gastrointestinal distress.  It follows that her claims for service connection turn on whether a nexus exists between her current disabilities and in-service pathologies.

This third and final Hickson requirement has not been specifically addressed during any of the Veteran's VA examinations.  On the contrary, no etiological opinions have been provided with respect to any right foot disorder, apart from plantar fasciitis and pes cavus, or any gastrointestinal disorder, including GERD.  Conversely, while such an opinion has been rendered regarding the Veteran's right shoulder disorder, it has focused exclusively on whether the osteoarthritis in her right acromioclavicular joint is etiologically related to the service-connected degenerative changes in her cervical spine.  In other words, a direct theory of causation or aggravation has not been explored.  

Notwithstanding the lack of expert medical opinion evidence, the Veteran herself has attested to persistent and recurrent right foot, right shoulder, and gastrointestinal symptoms emanating from her active service.  See Board Hearing Tr. at 16-17, 19-23.  She is certainly competent to report such a history of symptomatology, and her assertions in this regard are afforded even greater deference in light of her medical training.  Moreover, as with the other medical matters addressed by the Veteran in this case, her assertions of persistent and recurrent symptoms are consistent with the other evidence of record and are therefore deemed credible.  Accordingly, the Board finds those assertions to be probative in this instance.  It follows that they are sufficient, even in the absence of a "valid medical opinion," to establish a direct nexus between the Veteran's current right foot, right shoulder, and gastrointestinal disorders and her active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) ("a valid medical opinion" is not always required to prove nexus).  

Furthermore, the Board finds that the Veteran's testimony is also sufficient to relate her right shoulder disorder to her active service based upon continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Indeed, this particular theory of presumptive service connection is applicable to chronic diseases, such as acromioclavicular osteoarthritis, which are encompassed under 38 C.F.R. § 3.309(a).

For the foregoing reasons, the Board finds that the record supports the Veteran's claims for service connection for the right foot, left ankle, and gastrointestinal disorders diagnosed in this case.  Accordingly, the Board resolves all reasonable remaining doubt in her favor and concludes that those claims should be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

The issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder is dismissed.

The issue of entitlement to a higher initial rating for osteoarthritis of the lumbar spine, rated as 10 percent disabling prior November 29, 2012, and as 20 percent disabling thereafter, is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for left wrist medial neuropathy is dismissed.  
The issue of entitlement to an initial rating in excess of 10 percent for right wrist medial neuropathy is dismissed.  

The issue of entitlement to service connection for a left shoulder disorder is dismissed.

The issue of entitlement to service connection for pes cavus is dismissed.

The issue of entitlement to service connection for costochondritis is dismissed.

The issue of entitlement to service connection for sinus bradycardia is dismissed.

The issue of entitlement to service connection for urinary incontinence is dismissed.

The issue of entitlement to service connection for hypertension is dismissed.

The issue of entitlement to service connection for status post-partial thyroidectomy with normal healed surgical scarring of the neck is dismissed.

Entitlement to an initial disability rating of 10 percent, but no higher, for osteoarthritis of the right knee with effusion is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to an initial disability rating of 10 percent, but no higher, for residuals of a left ankle sprain is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to an initial disability rating of 10 percent, but no higher, for bilateral plantar fasciitis is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to an initial disability rating of 10 percent, but no higher, for bilateral wrist scars is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to service connection for a right foot disorder, diagnosed as small accessory tarsonavicular bone and os peroneum, is granted.

Entitlement to service connection for a right shoulder disorder, diagnosed as osteoarthritis of the right acromioclavicular joint, is granted.

Entitlement to service connection for a gastrointestinal disorder, diagnosed as GERD, is granted.


REMAND

The Veteran also seeks service connection for a right hip disorder.  However, in contrast with the other claims on appeal, this issue requires additional development.  

The Veteran has testified that she incurred a right hip injury - specifically, a pulled right hamstring - during her deployment in Germany.  See Board Hearing Tr. at 18.  Her account is corroborated by her service treatment records, which reveal that she was treated for such an injury at Germany's Landstuhl Regional Medical Center.  Notably, however, the Veteran has also testified that, while her right hip continues to "bother [her]," she has not sought any treatment for it since leaving the military.  See id. at 18-19.  As previously noted, the Veteran has training as a nurse; however, she has not offered to self-diagnose her current right hip symptoms.  Nor has the record otherwise revealed that those symptoms comport with a current diagnosis for which service connection may be granted.  On the contrary, a VA clinician who examined the Veteran in July 2012 has concluded that she does not have any right hip pathology sufficient to support a diagnosis.  Nevertheless, that examiner's report predates and, thus, does not account for the Veteran's recent testimony regarding recurrent right hip symptoms, including pain and an abnormal gait, which have persisted since her in-service injury.  Accordingly, the Board finds that, on remand, the Veteran should be afforded another VA examination that specifically considers such evidence in support of her right hip claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

The requested examination should also take into account the Gulf War protocols set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Such consideration is proper in light of the Veteran's documented service in the Southwest Theater of Operations during the second Persian Gulf War.  Notably, her assertions of persistent and recurrent right hip symptoms suggest that she may have a "qualifying chronic disability" that results either from an "[a]n undiagnosed illness" or a "[a] medically unexplained chronic multisymptom illness."  See 38 U.S.C.A. § 1117(a)(2)(A), (B); see also 38 C.F.R. § 3.317 (a)(2)(i).  Accordingly, this specific theory of entitlement should be expressly addressed on remand.  Additionally, as the Veteran's right hip claim has not yet been considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the AOJ should provide her with appropriate notice of the evidence needed to establish service connection pursuant to those provisions.

Finally, in light of the Veteran's reports of ongoing physical therapy at the VA Medical Center in Lincoln for multiple joint disorders, efforts should be undertaken to obtain any records of such treatment generated since December 12, 2012 (the date of the most recent VA records added to the claims file).  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Efforts should also be undertaken to elicit any outstanding  private treatment records, or other relevant documentation, concerning the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Allow the Veteran an appropriate amount of time to respond to this notification, a copy of which should be associated with the claims file.

2.  Obtain and associate with the claims file, either physically or electronically, all records of VA treatment dated since December 12, 2012.  If no such records are available, document their unavailability in the claims file and notify the Veteran and her representative accordingly. 

3.  Invite the Veteran to submit any additional medical and hospitalization records, or other clinical or lay evidence, which lies within her own possession, or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of any disability manifested by right hip pain and an associated gait abnormality.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  After completing the above development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any right hip disability found to be present.

The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System (VBMS)) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should expressly note that such evidentiary review took place.  

In addition, the examination(s) should be conducted in accordance with VA Persian Gulf War protocols and should include all appropriate tests and studies.  All findings and conclusions should be set forth in a legible report.  

The VA examiner should expressly address the following:

i)  Diagnose all current right hip disorders.

ii)  State whether it is at least as likely as not that any diagnosed right hip disorder had its onset in, or is otherwise related to, any aspect of the Veteran's active service, including an October 2009 right hamstring injury for which she sought treatment at Landstuhl Regional Medical Center in Germany.  See January 2010 and February 2010 service treatment records (noting persistent right lower extremity pain and gait abnormalities since upper hamstring "popped" in October 2009).  

iii)  State whether it is at least as likely as not that any diagnosed right hip disorder was either (a) caused by or (b) aggravated by one or more of the disabilities for which service connection was previously established or has been granted in this decision (including, most notably, osteoarthritis of the cervical and lumbar spine, right knee osteoarthritis, right lower extremity radiculopathy, small accessory tarsonavicular bone and os peroneum of the right foot, and bilateral plantar fasciitis).  

iv)  State whether it is at least as likely as not that the Veteran has a qualifying chronic disability of the right hip that resulted from an undiagnosed illness or a medically unexplained chronic multisymptom illness, as contemplated by 38 U.S.C.A. § 1117(a)(2)(A), (B) and 38 C.F.R. § 3.317 (a)(2)(i).

In making these determinations, the VA examiner should expressly address and reconcile the findings contained in the July 2012 VA Examination Report, which noted the Veteran's complaints of "tightness in [her] gluteus and hamstrings," but no current pathology, with her subsequent testimony of persistent and recurrent right hip pain and related symptoms.  See Board Hearing Tr. at 18-20.  

5.  After undertaking any additional development necessary to comply with the terms of this remand, readjudicate the issue on appeal.  If any requested benefit remains denied, furnish the Veteran and her representative with a supplemental statement of the case and given them an opportunity to respond.  Thereafter, return the case to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


